[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                             No. 11-12747                        FEBRUARY 6, 2012
                         Non-Argument Calendar                      JOHN LEY
                       ________________________                      CLERK


                D.C. Docket No. 8:10-cv-02433-SDM-TBM



MELVIN GILMORE,


                                llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,


                                  versus


DIRECTOR, U.S. DEPARTMENT OF LABOR,
Office of Workers Compensation,


                               llllllllllllllllllllllllllllllllllllllllDefendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 6, 2012)

Before DUBINA, Chief Judge, MARCUS and MARTIN, Circuit Judges.
PER CURIAM:

      Proceeding pro se, Appellant Melvin Gilmore appeals the dismissal of his

complaint filed pursuant to the Federal Employees’ Compensation Act, 5 U.S.C.

§ 8101 et seq., (“FECA”), for lack of subject-matter jurisdiction. On appeal,

Gilmore argues that the U.S. Department of Labor’s (“DOL”) Office of Workers’

Compensation Program (“OWCP”) failed to properly implement the decision of

the DOL’s Employees’ Compensation Appeals Board (the “Board”), dated

February 23, 2005, that required the OWCP to restore his full benefits and make

retroactive payments. He maintains that the OWCP’s actions were a violation of

his Fifth Amendment due process rights. Gilmore also states that pursuant to 5

U.S.C. § 706, the district court retained jurisdiction to enforce the Board’s 2005

decision because he was not asking for a review of the facts of the case, but rather,

seeking an adjustment of benefits previously awarded, pursuant to 5 U.S.C. §

8128(a).

      We review de novo the district court’s dismissal of the complaint for lack of

subject-matter jurisdiction and construe the facts favorably to the plaintiff. Parise

v. Delta Airlines, Inc., 141 F.3d 1463, 1465 (11th Cir. 1998). To establish

jurisdiction, “the pleader must affirmatively allege facts demonstrating the

existence of jurisdiction and include ‘a short and plain statement of the grounds


                                           2
upon which the court’s jurisdiction depends.’” Taylor v. Appleton, 30 F.3d 1365,

1367 (11th Cir. 1994) (quoting Fed. R. Civ. P. 8(a)). Although we liberally

construe pro se pleadings, pro se litigants nonetheless are required to abide by

procedural rules. Moton v. Cowart, 631 F.3d 1337, 1341 n.2 (11th Cir. 2011). The

district court has an obligation to look behind the label of a pro se motion and, if

possible, interpret it as any request for relief over which the court may have

jurisdiction. United States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990).

      Federal courts have limited jurisdiction and are “obligated to inquire into

subject matter jurisdiction sua sponte whenever it may be lacking.” Bochese v.

Town of Ponce Inlet, 405 F.3d 964, 975 (11th Cir. 2005) (quoting Univ. of S. Ala.

v. Am. Tobacco Co., 168 F. 3d 405, 410 (11th Cir. 1990)). If at any time during

the proceedings the court determines that it lacks subject-matter jurisdiction, “the

court must dismiss the action.” Fed. R. Civ. P. 12(h)(3). “The district courts shall

have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.” 28 U.S.C. § 1331. However, even a claim that arises

under the Constitution, laws, or treaties of the United States may be dismissed for

lack of subject-matter jurisdiction if (1) “the alleged claim under the Constitution

or federal statutes clearly appears to be immaterial and made solely for the purpose

of obtaining jurisdiction,” or (2) “such a claim is wholly insubstantial and


                                           3
frivolous.” Blue Cross & Blue Shield of Ala. v. Sanders, 138 F.3d 1347, 1352

(11th Cir. 1998) (citation omitted).

      The FECA is a comprehensive and exclusive workers’ compensation scheme

for federal civilian employees who are injured or killed while performing their

work duties. Noble v. United States, 216 F.3d 1229, 1234 (11th Cir. 2000).

Central to the FECA’s statutory scheme is the Secretary of Labor (the “Secretary”),

who has the authority to administer and decide all questions arising under the

FECA. Id. The Secretary has delegated its authority to oversee the FECA’s

administration and implementation to the Director of the OWCP. Id. The

Secretary retains the ability to review an award for or against payment of benefits

at any time on his own motion, or by application. 5 U.S.C. § 8128(a).

      However, the FECA bars judicial review of the Secretary’s decision

allowing or denying an award of benefits. 5 U.S.C. § 8128(b). The Supreme Court

has noted that the “FECA contains an ‘unambiguous and comprehensive’ provision

barring any judicial review of the Secretary of Labor’s determination of FECA

coverage.” Sw. Marine, Inc. v. Gizoni, 502 U.S. 81, 90, 112 S. Ct. 486 (citation

omitted). Moreover, “[c]onclusions of law and fact made by the Secretary or the

[Employees’ Compensation Appeals Board] are also immune from judicial

review.” Woodruff v. U.S. Dep’t of Labor, 954 F.2d 634, 637 (11th Cir. 1992)


                                          4
(citation omitted). However, there are two instances in which a federal court may

exercise jurisdiction over a final decision of the Secretary under the FECA,

namely, when (1) a clear statutory mandate or prohibition has been violated, or

(2) there is a colorable constitutional claim. Id. at 639-40.

      Gilmore alleges several constitutional and statutory violations by the

Director of the OWCP. However, the only matters of substance that would fall

within the two exceptions to 5 U.S.C. § 8128(b) are Gilmore’s assertions that the

Director deprived him of his substantive and procedural due process rights.

Gilmore alleges that he suffered a deprivation of property (back pay and interest)

when the Director failed to implement the Board’s February 2005 decision.

However, a review of that decision shows no entitlement to back pay and interest –

only that the OWCP should have considered a modification of Gilmore’s wage-

earning capacity based on his alleged recurrence of total disability. On remand, the

OWCP concluded that a modification was not warranted and further denied

Gilmore’s motion for reconsideration. As the OWCP’s decision was based on a

factual inquiry, it is immune from judicial review. Woodruff, 954 F.2d at 637

(citing 5 U.S.C. § 8128(b)). As for the alleged procedural due process claim, the

Supreme Court has held that “[t]he fundamental requirement of due process is an

opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”


                                           5
Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893, 902, (1976) (citation

omitted). Gilmore does not demonstrate a deprivation of the opportunity to notice

or hearing.

      Because the record demonstrates that Gilmore failed to show that the

Director violated a clear statutory mandate or assert a colorable constitutional

claim, we conclude that the district court properly dismissed his complaint for lack

of subject-matter jurisdiction. Accordingly, we affirm the judgment of dismissal.

      AFFIRMED.




                                          6